El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión otra vez para precisar e ilustrar el alcance y la aplicación tanto de la doctrina que requiere que se agoten los remedios administrativos antes de que pueda recurrirse al foro judicial, como de la doctrina de la *404jurisdicción primaria. Tenemos además la oportunidad para aclarar el efecto de nuestro dictamen en Asoc. Residentes v. Montebello Dev. Corp., 138 D.P.R. 412 (1995).
II
El 27 de septiembre de 1999, los peticionarios, unos ve-cinos de escasos recursos económicos del Barrio Beatriz de Caguas, Puerto Rico, y el propio Municipio de Caguas, pre-sentaron una acción en el Tribunal de Primera Instancia contra Telecorp Communications, Inc. (en adelante TCI), una empresa subsidiaria de A.T. & T. Alegaron que, como consecuencia de las obras de construcción de una torre de telecomunicaciones por TCI en un terreno colindante a las residencias de los vecinos referidos, éstos habían sufrido daños, tales como el agrietamiento de sus residencias y el deslizamiento de terrenos, que ponían las vidas de los ve-cinos en riesgo inminente. Alegaron también que TCI no les había notificado su solicitud de permiso de construcción presentado ante la Administración de Reglamentos y Per-misos (en adelante ARPe); que ésta había concedido el per-miso en cuestión ilícitamente,(1) y que tampoco se les había notificado de la decisión de ARPe que concedía dicho permiso.
Como parte de su acción, los peticionarios solicitaron que se emitiera un injunction preliminar y permanente contra TCI prohibiéndole continuar con la construcción de la torre y ordenándole reinstalar el terreno en cuestión a su estado original, a los fines de evitar que ocurrieran más deslizamientos de tierra. Solicitaron además la indemniza-ción de los daños y perjuicios que habían sufrido por la alegada obra ilícita. Finalmente, solicitaron que se decla-*405rase inconstitucional la disposición del Reglamento de Emergencia para Proyectos de Construcción de Facilidades de Telecomunicaciones que prohíbe ubicar torres como la de marras a 50 metros de planteles escolares, pero las per-mite a menor distancia cuando se trata de residencias.
TCI contestó la acción mediante una solicitud de desestimación. Alegó que el remedio solicitado era tardío y académico, ya que la torre en cuestión ya había sido construida. Alegó también qun los peticionarios no habían agotado los remedios administrativos.
Luego de celebrada una vista evidenciaría, el 4 de octu-bre de 1999 el foro de instancia emitió una resolución y ordenó preliminarmente la paralización de todo tipo de construcción así como de todo movimiento de vehículos y objetos pesados en el solar objeto de la controversia, hasta la celebración del juicio en sus méritos. Abase de la prueba recibida, el foro de instancia concluyó que la salud y la seguridad de los vecinos demandantes, todas personas in-digentes, estaban en riesgo debido a un problema grave de deslizamiento de tierra y por el agrietamiento de sus resi-dencias, que eran consecuencia "aparentemente de los mo-vimientos de tierra y trabajos que se han estado realizan-do” en el solar de TCI en cuestión.
Inconforme con el referido injunction preliminar, TCI acudió ante el Tribunal de Circuito de Apelaciones, para impugnar la resolución del foro de instancia. El 29 de fe-brero de 2000, el foro apelativo dictó una sentencia me-diante la cual no sólo dejó sin efecto el injunction prelimi-nar en cuestión sino que además ordenó la desestimación de la demanda presentada por los peticionarios. Funda-mentó tal dictamen exclusivamente en su criterio de que los peticionarios tenían que agotar los remedios administrati-vos antes de presentar su acción judicial.
Oportunamente los peticionarios recurrieron ante nos e hicieron el siguiente señalamiento de error:
Incidió el tribunal apelativo al dejar sin efecto el injunction *406por no haberse agotado los remedios administrativos ya que los vecinos peticionarios, según determinó el tribunal sentencia-dor, habían sufrido y estaban sufriendo daños irreparables de-bido a la construcción de la torre por parte de TCI. Además, los vecinos-peticionarios no fueron notificados del procedimiento instado en ARPE antes de concederse el permiso de construc-ción a TCI y prohibiéndose la ubicación de torres de telecomu-nicaciones cerca de planteles escolares, pero permitiéndose dichas torres a menor distancia de sus viviendas, se violaban los derechos constitucionales al debido proceso y a la igual protec-ción de las leyes de los peticionarios.
El 17 de marzo de 2000 expedimos el recurso solicitado para revisar la sentencia del foro apelativo. El 24 de mayo de 2000 los peticionarios presentaron su alegato, y el 5 de julio de 2000 la parte recurrida presentó el suyo. Con el beneficio de ambas comparecencias, pasamos a resolver.
II
Es menester comenzar el análisis de la controversia ante nuestra consideración señalando que el foro apelativo en su sentencia en el caso de autos discute extensamente aspectos de la “doctrina de agotamiento de remedios admi-nistrativos” pero escasamente identifica cuáles fueron los remedios concretos que supuestamente los peticionarios debieron agotar antes de acudir al foro judicial. Sobre el particular sólo señaló lo siguiente:

Las personas perjudicadas por una determinación tomada por ARPE, en procedimientos en el que ellas no fueron partes, no están libres de recurrir directamente al foro administrativo. El recurso que les asiste es la intervención y solicitud de reconside-ración ante la propia agencia.

Conforme al señalamiento aludido, el foro apelativo des-estimó la acción de los peticionarios porque éstos no ha-bían acudido previamente ante ARPe a solicitar interven-ción en un procedimiento que ya se había realizado allí, para pedir la reconsideración de la decisión que ARPe ya había emitido de conceder el permiso de construcción.
*407E1 referido dictamen del foro apelativo es erróneo, por varias razones distintas, que en este caso están íntima-mente relacionadas unas con otras. Veamos.
III
Es doctrina reiterada de este Tribunal que la norma de agotamiento de remedios administrativos procura que cuando una parte desea obtener un remedio en una agencia, esa parte debe utilizar todas las vías administrativas disponibles para ello antes de recurrir al tribunal. Colón v. Méndez, Depto. Recursos Naturales, 130 D.P.R. 433, 455 (1992). Se persigue con esta norma posponer la etapa en la cual el litigante puede recurrir a los tribunales hasta que hayan concluido todos los trámites administrativos pertinentes. Rivera v. E.L.A., 121 D.P.R. 582 (1988). La norma de agotamiento, pues, tiene el propósito de dilucidar cuándo es el momento apropiado para que los tribunales intervengan en una controversia que había sido previamente sometida a una intervención administrativa. Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716, 722 (1982); E.L.A. v. 12,974.78 Metros Cuadrados, 90 D.P.R. 506, 513 (1964). Es decir, su objetivo es determinar la etapa en la cual el litigante en el foro administrativo puede recurrir a los tribunales. Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347 (1988). En particular, la norma persigue que no haya revisión judicial de la decisión administrativa hasta que la parte afectada haya utilizado todos los procedimientos correctivos ofrecidos por el propio proceso administrativo. Colón v. Méndez, Depto. Recursos Naturales, supra. La norma existe para evitar que se obvie el procedimiento de revisión interna de la agencia a fin de acelerar la revisión judicial. Quiñones v. A.C.A.A., 102 D.P.R. 746, 749 (1974). Es por lo anterior que la propia See. 4.2 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en ade-*408lante LPAU), 3 L.P.R.A. sec. 2172, dispone que para poder solicitar la revisión judicial la “parte adversamente afec-tada por una orden o resolución final de una agencia” tiene que haber “agotado todos los remedios provistos por la agencia o por el organismo administrativo apelativo correspondiente”. En efecto, la disposición de la LPAU que provee para el relevo de la obligación de agotar remedios, Sec. 4.3 (3 L.P.R.A. sec. 2173), es parte del capítulo de la LPAU que trata sobre la revisión judicial de órdenes administrativas.
Debe notarse que de ordinario la norma de agotamiento de remedios administrativos se aplica en casos en los cua-les una parte, que instó o tiene instada alguna acción ante una agencia u organismo administrativo, recurre a algún tribunal sin antes haber completado todo el trámite administrativo disponible. Es decir, la norma se invoca usual-mente para cuestionar la acción judicial de un litigante que acudió originalmente a un procedimiento administra-tivo o era parte de éste y que recurrió luego al foro judicial aunque aún tenía remedios administrativos disponibles. Tal ha sido la situación en la generalidad de los casos re-cientes en los cuales este Tribunal ha discutido la norma. Véanse: Igartúa de la Rosa v. A.D.T., 147 D.P.R. 318 (1998); J. Exam. Tec. Méd. v. Elías et al., 144 D.P.R. 483 (1997); Guadalupe v. Saldaña, Pres. U.P.R., 133 D.P.R. 42 (1993); Colón v. Méndez, Depto. Recursos Naturales, supra; Mercado Vega v. U.P.R., 128 D.P.R. 273, 280 (1991); Rivera v. E.L.A., supra; Delgado Rodríguez v. Nazario de Ferrer, supra; Vélez Ramírez v. Romero Barceló, supra; Febres v. Feijoó, 106 D.P.R. 676 (1978); Quiñones v. A.C.A.A., supra; López de Victoria v. Soler Favale, 101 D.P.R. 710 (1973); Vda. de Iturregui v. E.L.A., 99 D.P.R. 488 (1970).
Como puede deducirse de todo lo anterior, pues, el agotamiento de remedios presupone la existencia de un procedimiento administrativo que comenzó pero que no finalizó porque la parte concernida recurrió al foro judicial *409antes de que se completase el procedimiento administra-tivo referido. Por ello, para que pueda aplicarse la doctrina de agotar remedios y proceda resolverse que la parte con-cernida no puede acudir todavía al foro judicial, es menes-ter que exista aún alguna fase del procedimiento adminis-trativo que la parte concernida deba agotar. Sobre todo, es evidentemente necesario que la parte peticionaria ante el foro judicial sea la misma parte que participó en el proce-dimiento administrativo pero que no agotó la fase de éste que estaba aún pendiente.
En el caso de autos, los peticionarios no eran ni habían sido partes de procedimiento administrativo alguno antes de instar su acción judicial. Previo a presentar su demanda en el tribunal de instancia, no habían sometido asunto al-guno sobre el particular a una agencia u organismo admi-nistrativo, ni tenían ningún asunto pendiente allí para re-visión interna o procedimiento correctivo de la agencia. Es evidente, pues, que a ellos no les aplicaba la norma de agotar remedios administrativos, como erróneamente re-solvió el foro apelativo. No puede exigírsele a la persona que acude inicialmente al foro judicial que agote los reme-' dios de un procedimiento administrativo en el cual tal persona no ha participado antes ni ha sido parte de éste de modo alguno. Erró, pues, el Tribunal de Circuito de Apela-ciones al ordenar la desestimación de la acción judicial en el caso de autos fundada su orden en que los demandantes no habían agotado los remedios administrativos ante AKPe. No aplica aquí la doctrina de agotar remedios.
IV
En el caso de autos, el foro apelativo resolvió que ante ARPe a los peticionarios “les asistía” la intervención y la solicitud de reconsideración. Esos eran los “remedios” que supuestamente debían agotar antes de recurrir al foro judicial. El Tribunal de Circuito de Apelaciones señaló es-*410pecíficamente que aunque los peticionarios no estaban li-bres de recurrir directamente al foro administrativo, de-bían acudir a éste mediante la intervención y la solicitud de reconsideración. Este dictamen del foro apelativo podría interpretarse como que dicho foro estimó que los peticiona-rios debían plantear su reclamación inicialmente a ARPe, antes de acudir al foro judicial. Es decir, aunque el tribunal apelativo invocó la doctrina de agotar remedios, es posible que lo que tuviese en mente más bien fuese la doctrina de jurisdicción primaria. Ya antes hemos señalado que aun-que son distintas, las doctrinas de jurisdicción primaria y la de agotar remedios administrativos están estrecha-mente entrelazadas, Aguilú Delgado v. P.R. Parking System, 122 D.P.R. 261, 266 (1988), y a veces tienden a confundirse, E.L.A. v. 12,974 Metros Cuadrados, supra, pág. 513.
Como se sabe, la doctrina de la jurisdicción primaria tiene el propósito de determinar dónde debe instarse inicialmente una reclamación, cuando tanto una agencia administrativa como el foro judicial poseen jurisdicción concurrente sobre dicha reclamación. Colón v. Méndez, Depto. Recursos Naturales, supra; Aguilú Delgado v. P.R. Parking System, supra. Conforme a esta doctrina, la reclamación debe considerarse inicialmente en el foro administrativo si dicha reclamación contiene cuestiones de hecho que requieran el ejercicio de la discreción administrativa o la aplicación del conocimiento especializado que éste posee. También es necesario que el foro administrativo pueda otorgar los remedios solicitados por la parte reclamante. Ortiz v. Coop. Ahorro y Crédito, 120 D.P.R. 253 (1987); First Fed. Savs. v. Asoc. de Condómines, 114 D.P.R. 426 (1983); Ferrer Rodríguez v. Figueroa, 109 D.P.R. 398 (1980). Se trata de una doctrina de deferencia a la agencia administrativa en casos de jurisdicción concurrente cuando existen razones importantes para justificar tal deferencia. No se trata de una deferencia que se extienda *411automáticamente. En cada caso que se considera al am-paro de la doctrina de la jurisdicción primaria es menester sopesar todos los factores y circunstancias que apuntan o no a la conveniencia de permitir que la reclamación se dilucide inicialmente en el foro administrativo. Ferrer Rodríguez v. Figueroa, supra, págs. 401-402.
A la luz de esta conocida normativa, pasemos a exami-nar lo resuelto por el tribunal apelativo a los efectos de que los peticionarios no podían acudir al foro judicial porque “les asistía” el recurso de intervención ante ARPe al igual que la moción de reconsideración allí. Pasemos a sopesar todos los factores y circunstancias pertinentes del caso de autos para ver si lo propio aquí es que sea la agencia ad-ministrativa quien considere inicialmente las reclamacio-nes de los peticionarios.
Para comenzar, debe notarse que la intervención aludida por el foro apelativo no ocurre automáticamente, por mera voluntad del que desea intervenir. Según se dis-pone claramente en las Secs. 3.5 y 3.6 de la LPAU, 3 L.P.R.A. secs. 2155-2156, la solicitud de intervención que una persona interesada puedepresentar ante una agencia, podría ser concedida o denegada, conforme a los criterios pertinentes. Véanse: Mun. de San Juan v. J.C.A., 152 D.P.R. 673 (2000); Rivera v. Morales, 149 D.P.R. 672 (1999). Por lo tanto, no es exactamente correcto resolver, como lo hizo aquí el foro apelativo, que a los peticionarios “les asistía” el recurso de intervención.
Algo similiar debe señalarse sobre la solicitud de reconsideración referida. Como se sabe, la moción de reconsideración tenía antes carácter jurisdiccional. No podía solicitarse la revisión judicial de una determinación administrativa sin antes solicitar la reconsideración administrativa de dicha determinación. Sin embargo, el estado de derecho sobre el particular cambió en mayo de 1996, cuando entró en vigor una enmienda a la Sec. 3.15 de la LPAU, 3 L.P.R.A. sec. 2165, que eliminó el carácter ju-*412risdiccional de la moción de reconsideración, y la convirtió en una medida puramente opcional al alcance de la parte adversamente afectada por una determinación administrativa. Véase Aponte v. Policía de P.R., 142 D.P.R. 75 (1996).
A la luz de lo anterior, es claramente cuestionable que pueda resolverse, como lo intimó el foro apelativo, que los peticionarios estaban obligados a recurrir inicialmente ante ARPe para procurar la intervención en el procedi-miento ante esa agencia, y si se les concedía, para pedir entonces la reconsideración del permiso de construcción que dicha agencia le había otorgado a TCI. No parece tener mucha lógica ni sentido jurídico decir que es obligatorio acudir al foro administrativo inicialmente cuando tanto el acceso a ese foro como la concesión del remedio que se in-teresa son puramente discrecionales. Más aún, en Asoc. Residentes v. Montebello Dev. Corp., supra, decisión en la cual descansó el foro apelativo para fundamentar el dicta-men en cuestión, lo que señalamos sobre el particular fue que una persona que no había sido parte original en un procedimiento administrativo podía defenderse de una de-terminación adversa emitida en dicho procedimiento me-diante el mecanismo procesal de la intervención. Nuestro señalamiento sólo hizo referencia a un curso de acción po-testativo de la persona afectada. De ningún modo resolvi-mos allí que dicha persona estaba obligada a solicitar la intervención ni que la agencia en cuestión estaba obligada a concederla. Nuestro dictamen en ese caso iba dirigido esencialmente a fortalecer el derecho que tienen los veci-nos a que se les notifique oportunamente sobre una deci-sión de ARPe que pueda afectar adversamente su área re-sidencial y a darles a dichos vecinos una opción más para defender su hábitat. No establecimos allí ninguna obliga-ción de acudir al foro administrativo que impidiese mien-tras tanto su acceso al foro judicial.
*413Como resulta, pues, que ni la solicitud de intervención, ni la solicitud de reconsideración eran medidas que los pe-ticionarios estaban obligados a presentar ante ARPe, es por ello también altamente dudoso que no haberlo hecho pueda considerarse razón suficiente para negarle acceso al foro judicial. En otras palabras, es muy cuestionable que el foro administrativo tuviese jurisdicción primaria en un caso como el de autos cuando tanto el acceso a ese foro como la solicitud y la obtención del remedio correspon-diente son discrecionales no sólo para la agencia sino tam-bién para los peticionarios.
A lo señalado en los párrafos anteriores hay que aña-dirle una tercera consideración medular. Es evidente de la resolución del foro de instancia en el caso de autos, que los vecinos aquí no sólo no habían sido partes en el procedi-miento ante ARPe sino que, además, no fueron notificados de la existencia de ese procedimiento ni de la decisión de ARPe de conceder el permiso de construcción que se le ex-tendió a TCI para realizar la obra referida. Dichos vecinos no pudieron solicitar su intervención en el procedimiento referido en un momento oportuno porque no conocían que éste había sido instado. Tampoco hubieran podido solicitar a tiempo la reconsideración de la decisión de ARPe, de ha-bérsele concedido la intervención correspondiente, porque vinieron a enterarse de dicha decisión luego de comenza-das las labores de construcción de la torre en cuestión, cuando sus propiedades comenzaron a afectarse por dichas labores.
Hemos resuelto antes que el debido proceso de ley requiere la notificación real y efectiva sobre decisiones administrativas en casos como el de autos. Asoc. Residentes v. Montebello Dev. Corp., supra, pág. 421. Nuestra decisión se fundamentó en que los residentes de un área de viviendas tienen un interés legítimo en cuanto al uso y destino de los terrenos colindantes, sobre todo cuando una *414decisión sobre tales terrenos ha de tener un gran impacto y trascendencia para dichos residentes. Indicamos expresa-mente que a estos residentes del vecindario, “[c]omo perso-nas más cercanas ... le[s] corresponde velar y defender su inmediato habitat”. Íd., pág. 422.
La notificación de la decisión de ARPe en casos como el de autos es necesaria, pues, para hacer posible que los ve-cinos afectados por dicha decisión puedan presentar sus reclamos oportunamente ante ARPe y que esta agencia los considere antes de que su decisión sea final. Asoc. Residentes v. Montebello Dev. Corp., supra. La notificación es ne-cesaria, además, para que los vecinos afectados puedan cuestionar oportunamente ante los tribunales cualquier dictamen administrativo que le sea adverso. Los remedios posteriores a ese dictamen provistos por reglamentos y es-tatutos forman parte del debido proceso de ley y la falta de notificación adecuada puede impedir que se procuren tales remedios, enervando así las garantías del debido proceso de ley. Véase Falcón Padilla v. Maldonado Quirós, 138 D.P.R. 983 (1995). No puede haber duda, pues, de la impor-tancia que tenía para los peticionarios la notificación opor-tuna no sólo del procedimiento ante ARPe sino, además, en particular, de la decisión de ARPe en este caso de conceder un permiso a TCI para construir una torre en el vecindario de los peticionarios. Sobre todo en un caso como el que aquí nos concierne, que involucra a unas personas de escasos recursos económicos que no están versadas en cuestiones legales, era indispensable notificarles efectivamente y a tiempo sobre el procedimiento ante ARPe, y sobre su determinación. Como no se cumplió con dicho requisito, al momento en que los peticionarios acudieron al foro de ins-tancia para invocar su protección, ya era muy tarde para exigirles que acudieran primero a ARPe. En vista de que las obras de construcción ya se habían iniciado, poco sen-tido tenía que al enterarse de ello los peticionarios acudie-ran primero ante ARPe a solicitar intervención para que *415cuando se la concedieran, si se la concedían, proceder en-tonces a objetar el permiso obtenido por TCI mediante una moción de reconsideración. La falta de notificación opor-tuna de la determinación de ARPe que autorizaba la cons-trucción de la torre de telecomunicaciones convirtió en in-efectivo el remedio de acudir a ARPe para solicitar su intervención y luego la reconsideración de tal determinación, en vista de que ésta ya se había comenzado a ejecutar. La construcción de la obra autorizada por ARPe ya había sido iniciada cuando los vecinos al fin llegaron a conocer la decisión administrativa, por lo que era bastante improduc-tivo acudir en ese momento ante ARPe a pedir la reconsi-deración del permiso de construcción.
Finalmente, existen otras razones de peso en el caso de autos por las cuales no era menester acudir inicialmente ante el foro administrativo. Reiteradamente hemos resuelto que se puede obviar el trámite administrativo cuando ello es necesario para evitar daños irreparables al demandante. Véanse: Igartúa de la Rosa v. A.D.T., supra; Guadalupe Pérez v. Saldaña, Pres. U.P.R., supra; Colón v. Méndez, Depto. Recursos Naturales, supra. El foro de instancia, luego de aquilatar la prueba presentada por ambas partes, determinó que existía aquí un peligro de daño inminente hacia los vecinos peticionarios. Ese daño era el riesgo indudable de deslizamiento de tierras que existía en el lugar y que ponía incluso la vida de los vecinos en grave peligro. Para evitar precisamente este daño fue que los peticionarios acudieron al tribunal a solicitar un injunction.
La propia ley habilitadora de ARPe, Ley Núm. 76 de 24 de junio de 1975, según enmendada, en su Art. 28 establece el derecho de toda persona a acudir directamente al foro judicial, en preterición del cause administrativo, en cuanto a reclamaciones dirigidas a evitar estorbos a la propiedad:
El Administrador o el Secretario de Justicia en los casos en *416los que así se solicite a nombre del Pueblo de Puerto Rico, o de cualquier propietario u ocupante de una propiedad vecina ... podrá entablar recurso de interdicto, mandamus, nulidad o cualquier otra acción adecuada para impedir, prohibir, anular, vacar, remover o demoler cualquier edificio construido [sic], o cualquier edificio o uso, hechos o mantenidos en violación de este Capítulo o de cualesquiera reglamentos adoptados con-forme a la ley y cuya estructuración le haya sido encomendada a la Administración.
Esta autorización no priva a cualquier persona a incoar el procedimiento adecuado en ley para evitar infracciones a este Capítulo y a todos los reglamentos relacionados con la misma, para evitar cualquier estorbo (nuisance) [sic] o adyacente, o en la vecindad, de la propiedad o vivienda de la persona afectada. (Énfasis suplido.) 23 L.P.R.A. sec. 72.
Esta disposición claramente codifica el derecho que tiene toda persona a acudir a un tribunal en casos como el presente y revela la intención legislativa de favorecer el foro judicial ante reclamos de ciudadanos para evitar es-torbos en su propiedad o vecindad. El que la agencia pueda acudir al tribunal a iniciativa propia o ajena, no implica que la persona se vea privada de proseguir la reclamación pertinente pues, según la ley, esa autorización “no priva a cualquier persona” de hacerlo. Así pues, hemos reconocido que entre los remedios que se pueden solicitar vía este ar-tículo se encuentra el de interdicto para, inter alia, remover o demoler cualquier edificación que represente un es-torbo para su propiedad o a su vecindario. A.R.Pe. v. Rodríguez, 127 D.P.R. 793 (1991).
En el presente caso, los peticionarios reclamaron judi-cialmente que se emitiera un injunction preliminar, así como la paralización permanente de la construcción, la de-molición de las obras y la restauración del terreno a su estado original en aras de impedir ulteriores deslizamien-tos en los terrenos de su propiedad. Lo reclamado es preci-samente el tipo de demanda que el mencionado estatuto considera, por lo que ésta pertenece al ámbito judicial. Cla-ramente, aun cuando la construcción impugnada esté apro-bada administrativamente, en estos casos el remedio apro-*417piado que debe ser solicitado es el de injunction. Véase Asoc. V. Villa Caparra v. Iglesia Católica, 117 D.P.R. 346, 353-354 (1986).
También debe considerarse que los dos otros reclamos judiciales primordiales de los peticionarios rebasaban la autoridad y la pericia de ARPe. Los vecinos en cuestión acudieron al tribunal de instancia en gran medida para que éste les otorgase una indemnización por los daños y perjuicios que habían sufrido por la construcción de la to-rre de TCI, y para que se declarase inconstitucional la re-glamentación que autorizaba las construcciones de tales torres. Ambas reclamaciones medulares eran asuntos es-trictamente de derecho, para los cuales la intervención inicial de la agencia administrativa no era de ningún modo necesaria o procedente. Véanse: Igartúa de la Rosa v. A.D.T., supra; Colón v. Méndez, Depto. Recursos Naturales, supra; Vélez Ramírez v. Romero Barceló, supra. Por ello, no podía el foro apelativo desestimar toda la causa de acción de los peticionarios como lo hizo. El caso de autos, pues, presentaba también varias de las situaciones clásicas por razón de las cuales no procede que se acuda primero al proceso administrativo antes de proceder al foro judicial. Con respecto a ellas, claramente no tenía jurisdicción pri-maria ARPe.(2)
En resumen, considerados todos los factores y circuns-tancias pertinentes del caso de autos, resolvemos que erró *418el Tribunal de Circuito de Apelaciones al negar la interven-ción judicial. Por estas razones también erró el foro apela-tivo al revocar el dictamen del foro de instancia y desesti-mar toda la acción de los peticionarios.
V
Por los fundamentos expuestos, se dictará sentencia para dejar sin efecto la del foro apelativo en el caso de autos y para devolverlo al foro de instancia para que continúen allí los procedimientos pendientes.
El Juez Asociado Señor Corrada Del Río disintió sin opi-nión escrita. Los Jueces Asociados Señores Rebollo López y Rivera Pérez no intervinieron.

(1) Según esta alegación, la Administración de Reglamentos y Permisos (en ade-lante ARPe) eximió a Telecorp Communications, Inc. (en adelante TCI) de obtener las autorizaciones correspondientes de la Junta de Calidad Ambiental, del Departa-mento de Recursos Naturales y de la FAA.


(2) El hecho de que además de las reclamaciones referidas se haya impugnado la legalidad del otorgamiento del permiso de construcción no justifica el envío de este caso al foro administrativo. Ciertamente ese aspecto de la reclamación de cuya solu-ción no depende la resolución de los demás asuntos, de ordinario puede ser propio para la aplicación de la doctrina de jurisdicción primaria, pues su consideración puede requerir del empleo de conocimiento especializado y pericia administrativa. No obstante, nos inclinamos aquí a favorecer que sea el foro judicial el que atienda aún este aspecto de la reclamación, por las razones señaladas antes, y además, en aras de la más económica y pragmática diligencia procesal y así evitar una bifurca-ción innecesaria de este procedimiento, duplicación que transgrediría la flexibilidad y eficiencia que caracterizan al derecho administrativo. Véase Ortiz v. Coop. Ahorro y Crédito, 120 D.P.R. 253, 264 (1987) (“El mero hecho de la impugnación del Regla-mento de la Cooperativa no amerita que se remita a la agencia administrativa la totalidad de la controversia.”).